            Case 1:19-cv-10552-ER Document 27 Filed 05/29/20 Page 1 of 3



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

JOHNNY SANTIAGO,

                               Plaintiff,

                       – against –                                                   ORDER

ROSEHILL MANAGEMENT &                                                         19 Civ. 10552 (ER)
MAINTENANCE LLC, CLAIRE VASILE,
and NAYDA ALEJANDRO,

                               Defendants.


RAMOS, D.J.:


         On May 11, 2020, the parties submitted their ﬁrst application to the Court for settlement

approval. 1 Doc. 24. �e Court declined to approve that application without prejudice on May

13, 2020 because: (1) the agreement improperly prohibited Santiago’s future employment by

Defendants, and (2) the parties had failed to submit documentation supporting the attorney’s fees

calculations from which the Court could assess their reasonableness. Doc. 25. In response to the

Court’s order, the parties submitted an amended motion attaching billing records and a revised

settlement agreement. Doc. 26.

         In the revised settlement agreement, the parties removed the provision banning future

employment. Doc. 26 at 1. Baikin v. Leader Sheet Metal, Inc., No. 16 Civ. 8194 (ER), 2017 WL

1025991, at *1 (S.D.N.Y. Mar. 13, 2017) (ﬁnding such waivers “highly restrictive” and in

“strong tension with the remedial purposes of the FLSA.”) (citation omitted).

         �e parties also submitted Plaintiﬀ’s counsel’s billing records and made further argument

in support of counsel’s request for $11,464 in attorney’s fees, one-third of the settlement amount,

1
  �e Court assumes familiarity with the record and its prior Order, which details the facts and procedural history of
this case. See Doc. 25.
          Case 1:19-cv-10552-ER Document 27 Filed 05/29/20 Page 2 of 3



exclusive of $608 in costs. Docs. 24 at 3; 26 at 2-3; 26-2. In their original submission, counsel

asserted that the junior associate Nicola Ciliotta billed 9.3 hours at a rate of $275 per hour and

the senior associate Nicole Grunfeld billed 1.4 hours at a rate of $375, yielding a lodestar of

$3,082.50 and a multiplier of 3.71. Docs. 24 at 4; 25 at 3. However, according to counsel’s

latest submission, those calculations relied on an inaccurate account of counsel’s hours: Ciliotta

actually billed 13 hours and Grunfeld billed 2.3 hours. Docs. 26 at 2; 26-2 at 2. �e lodestar is

thus $4,437.50 and the multiplier is just 2.58. Doc. 26 at 2. A multiplier near 2 is reasonable.

Lazo v. Kim’s Nails at York Ave., Inc., No. 17 Civ. 3302 (AJN), 2019 WL 95638, at *3 (S.D.N.Y.

Jan. 2, 2019) (“Courts in this District have concluded that a multiplier near 2 should, in most

cases, be suﬃcient compensation for the risk associated with contingent fees in FLSA cases.”)

(citing, inter alia, Fujiwara v. Sushi Yasuda Ltd., 58 F. Supp. 3d 424, 439 (S.D.N.Y. 2014)).

       Counsel further contend that their request for attorney’s fees is reasonable given that they

secured a $35,000 settlement for Plaintiff, whose estimated unpaid wages totaled $40,000. Doc.

26 at 2; Pinzon v. Jony Food Corp., No. 18-CV-105 (RA), 2018 WL 2371737, at *2 (S.D.N.Y.

May 24, 2018) (“Settling for even thirty percent of the total potential recovery is significant

enough in this case to weigh in favor of approval—particularly in light of the early procedural

posture of the case and the value to Plaintiff of receiving such a large lump sum without the risk

and delay inherent in litigation.”). Counsel add that FLSA’s remedial goals are served by

adequately compensating attorneys who frequently receive less than their lodestar amounts

following settlement. Doc. 26 at 2-3; see, e.g., Cionca v. Interactive Realty, LLC, No. 15-CV-

5123 (BCM), 2016 WL 3440554, at * (S.D.N.Y. 2016) (awarding only 36% of what attorneys

actually billed). Following review of the billing records and circumstances of this case, the

Court agrees that the requested attorney’s fees are reasonable.



                                                  2
           Case 1:19-cv-10552-ER Document 27 Filed 05/29/20 Page 3 of 3



         Accordingly, the Court finds that the revised settlement agreement comports with Cheeks

v. Freeport Pancake House, Inc., 796 F.3d 199 (2d Cir. 2015) and approves the agreement. The

Court hereby dismisses the case with prejudice. The Clerk of Court is respectfully directed to

terminate the motion, Doc. 26, and to terminate the case.

It is SO ORDERED.



Dated:    May 29, 2020
          New York, New York


                                                            EDGARDO RAMOS, U.S.D.J.




                                                3
